 


109 HRES 748 EH: Recognizing the 225th anniversary of the American and French victory at Yorktown, Virginia, during the Revolutionary War.
U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 748 
In the House of Representatives, U. S.,

September 28, 2006
 
RESOLUTION 
Recognizing the 225th anniversary of the American and French victory at Yorktown, Virginia, during the Revolutionary War. 
 
 
Whereas at Yorktown, Virginia, on October 19, 1781, General George Washington and the American and French armies received the surrender of Lieutenant General Charles Cornwallis and nearly 7,100 British soldiers and sailors, ending nine days of siege operations against the British army; 
Whereas the victory at Yorktown concluded the last major battle of the American Revolution, effectively ending the war and securing for the colonies their independence by providing a military conclusion to the political declaration issued five years earlier; 
Whereas Virginia, as the largest and most populous of the original 13 colonies and the home of General Washington, Thomas Jefferson, Patrick Henry, Thomas Nelson, Jr., and other leaders of the American Revolution, is blessed with a rich history of noteworthy contributions to the struggle to secure liberty and democracy; 
Whereas in 1983 the Virginia General Assembly designated the 19th day of October of each year to be recognized and celebrated as Yorktown Day throughout the Commonwealth of Virginia; and 
Whereas the 2006 observance of Yorktown Day celebrates the 225th anniversary of the American and French victory at Yorktown: Now, therefore, be it 
 
That the House of Representatives recognizes the 225th anniversary of the American and French victory at Yorktown, Virginia, during the Revolutionary War and reminds the American people of the debt the United States owes to its armed forces and the important role Yorktown and the Commonwealth of Virginia played in securing their liberty. 
 
Karen L. HaasClerk.
